Citation Nr: 1011963	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-31 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1954.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006, November 2006, and 
January 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Veteran filed his original claim for aid and attendance 
in July 2006.  The RO denied the claim by way of rating 
decisions dated in October 2006, November 2006, and January 
2007.  During the course of the appeal, the Veteran expressed 
disagreement with these decisions, and continued to submit 
evidence of the need for regular aid and attendance.  As 
such, any interim submissions before finality attaches for 
these decisions must be considered by VA as part of his 
original claim.  See 38 C.F.R. § 3.156(b) (2009); Charles v. 
Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the 
October 2006, November 2006, and January 2007 rating 
decisions are all nonfinal and currently on appeal, and stem 
from the Veteran's original July 2006 claim.  

The Veteran requested a personal hearing at the RO in his 
October 2007 Substantive Appeal.  However, he subsequently 
cancelled his hearing scheduled for December 2007.  The 
hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was granted permanent and total nonservice-
connected pension benefits by a rating decision dated in 
September 1993.  He was also granted special monthly pension 
by reason of being housebound in the October 2006 rating 
decision on appeal.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance, which 
provides a higher level of benefit.  See 38 U.S.C.A. 
§ 1521(d).

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met, but not all).  The particular personal functions that 
the Veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirements of personal 
assistance from others.  Id.  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Review of the claims folder reveals that the Veteran 
currently has the following nonservice-connected 
disabilities: prostate carcinoma, rated as 100 percent 
disabling; heart problems to include congestive heart 
failure, rated as 60 percent disabling; generalized 
osteoarthritis, rated as 10 percent disabling; 
gastroesophageal reflux disease (GERD), rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
cataract, rated as 0 percent disabling; peripheral vascular 
disease, rated as 0 percent disabling; and anemia, rated as 0 
percent disabling.  The Veteran also has some other 
occasional minor conditions that have not been formally 
rated.  At present, the combined nonservice-connected 
disability rating is 100 percent.  And as already noted 
above, the Veteran has been awarded special monthly pension 
housebound benefits.  See 38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  

However, a review of the claims folder reveals that the VA 
has not performed a recent aid and attendance examination.  
In this regard, the Veteran's accredited representative 
pointed out the Written Brief Presentation that the last VA 
examinations of this nature were performed in August 2006, 
close to four years ago.  A more current VA aid and 
attendance examination is required to adequately determine 
the impact of his disabilities on the Veteran's ability to 
take care of himself.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. 
§ 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
The Board emphasizes that since special monthly pension 
claims are predicated on the severity of a Veteran's 
currently nonservice-connected disabilities, they are treated 
similarly to claims for an increased rating, such that they 
require current medical evidence.  See 38 U.S.C.A. § 1502(b) 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.351(b), (c).  In addition, the examiner should 
specifically state whether the Veteran requires the regular 
aid and attendance of another due to his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to be scheduled 
for a VA aid and attendance examination 
to determine if the Veteran meets the 
requirements for special monthly 
pension based on the need for regular 
aid and attendance of another person.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Specifically, the examiner is asked to 
address the following:

(A)	Is the Veteran "bedridden" 
such that he has to remain in 
bed due to his various 
disabilities?

(B)	Discuss the impact of the 
Veteran's various  disabilities 
on his ability to care for 
hygiene, dressing himself, 
feeding himself, adjusting 
appliances due to his 
disability, attending to the 
wants of nature, and protecting 
himself from the hazards or 
dangers incident to his daily 
environment due to physical or 
mental incapacity.  

(C)	Does the Veteran require the 
regular aid and attendance of 
another due to his disabilities?  
This time, the VA examiner 
should specifically answer this 
question.  

If the examiner is unable to provide the 
requested opinions, the examination 
report should so state. 

2.	After completing the above development, 
the RO should readjudicate the claim on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



